STATE OF MICHIGAN

                            COURT OF APPEALS



JOHN L. SMELTZER and DEBRA A.                                      UNPUBLISHED
SMELTZER,                                                          November 22, 2016

               Plaintiffs-Appellees,

v                                                                  No. 328355
                                                                   Genesee Circuit Court
FERNE ROOT DAIGLE also known as FERNE                              LC No. 10-094020-CZ
ROOT,

               Defendant-Appellant
and

ARTHUR H. DAIGLE,

               Defendant.


Before: BECKERING, P.J., and HOEKSTRA and OWENS, JJ.

PER CURIAM.

        In this property dispute, plaintiffs John and Debra Smeltzer filed suit against defendant
Ferne Root1 to enforce a prescriptive easement that allows plaintiffs to place and use a seasonal
dock at the shoreline of a strip of land that runs adjacent to defendant’s lakefront lot in
Shoreacres Homesites, located on Lake Fenton. Defendant challenges on appeal the trial court’s
orders denying her motion for summary disposition, denying her motion to compel plaintiffs to
join all interested parties, and awarding plaintiffs damages and attorney fees. For the reasons
stated below, we affirm the court’s orders denying her motion for summary disposition and



1
  In their pleadings, defendants spelled co-defendant Arthur Daigle’s name as “D’Aigle.”
However, in order to remain consistent with the spelling on the register of actions and the order
appealed from, we will retain the spelling, “Daigle.” Daigle is not a party to the instant appeal,
having died in June of 2013, while this case was still in the trial court. Because he was a
participant in the facts underlying the law suit, and did participate in proceedings in the trial
court, references to “defendants,” plural, include Daigle, while references to “defendant,”
singular, signify only Root.


                                               -1-
joinder, and affirm in part and reverse in part the court’s order awarding plaintiffs damages and
attorney fees.

                                 I. FACTS AND PROCEEDINGS

        The 1924 plat map for Shoreacres Homesites dedicates the subdivision’s “drives, parks
and walks . . . to the use of all present or future owners of land in this plat . . . .” Defendant owns
lakefront lot 52 of the plat, to the south of which, between lots 52 and 51, runs a wedge-shaped
“park” that ends at the lakeshore. It is undisputed that plaintiffs, who own a backlot across the
street from this park, have the right to use the park to access the lake in accordance with the
plat’s dedication. Plaintiffs are the successors in interest to plaintiff John Smeltzer’s mother,
who acquired the property in 1971 and, while she owned the property, seasonally placed a dock
and moored a pontoon boat at the shoreline of the park. Plaintiffs continued this practice when
they acquired the property in 1990.

        Michael and Marie Thomas purchased lot 51 in 2003. In 2005, they filed suit seeking to
enjoin the Smeltzers from placing and using their seasonal dock and pontoon boat. See Thomas
v Smeltzer, unpublished opinion per curiam of the Court of Appeals, issued August 23, 2007
(Docket No. 268364), p 1. Following a bench trial, the circuit court granted the Thomases’
motion to amend their pleadings to add a request for declaratory relief, and the Smeltzers’s
motion to amend their pleadings to add as an affirmative defense a claim of prescriptive
easement. Id. at 2. Ultimately, the circuit court ruled that the unambiguous language of the plat
dedication permitted the Smeltzer’s access to the water, but did not give them the right to erect
permanent objects in the water or along the water’s edge. Id. The court rejected the Smeltzer’s
affirmative defense, reasoning that seasonal usage did not satisfy the element of continuous and
uninterrupted usage necessary to establish a claim of prescriptive easement. Id. Accordingly,
the trial court permanently enjoined the Smeltzers from “placing docks or boats in the lake
fronting the park between lots 51 and 52.” Id.

         On appeal, however, a panel of this Court found that the trial court had improperly
analyzed the Smeltzers’ prescriptive easement claim, reversed the circuit court’s decision, and
remanded the matter for entry of a judgment for prescriptive easement in the Smeltzers’ favor.
Id. at 3. Finding that a prescriptive easement can be acquired based on seasonal usage, the Court
held as follows:

               We conclude that the trial court clearly erred by holding that seasonal
       usage cannot satisfy the continuity element of a prescriptive easement. Dyer v
       Thurston, 32 Mich. App. 341, 344; 188 NW2d 633 (1971) (observing that seasonal
       use of a pathway to a summer cottage is considered continuous use, given that it is
       “in keeping with the nature and character of the right claimed”). Clearly, the
       nature of the use here, a dock, is seasonal, and in such a case prescriptive rights
       can arise from seasonal use alone, provided it is continuous and uninterrupted.

               Further, defendants clearly established the requisite continued and
       uninterrupted adverse use of the dock. Smeltzer and Bacon’s testimony
       established that, while defendants Smeltzer bought the property in 1990, just short
       of the requisite 15 years, John Smeltzer acquired the property from his mother,

                                                 -2-
       who owned the property from around 1971 and who also maintained a dock at
       that location. Thus, defendants established use for the requisite fifteen-year
       period.2 We therefore reverse the trial court’s dismissal of defendants’ claim of
       prescriptive easement. [Id].


       2
         In addition to asserting that defendants did not establish continuity of use and
       that the trial court so properly concluded, plaintiffs also argue that defendants did
       not establish that their use and enjoyment was adverse or hostile to the dedication,
       as they had used the property at issue without incident. We disagree. To show
       that use of the property claimed as an easement was hostile “does not require the
       claimant to prove that actual hostility or ill will existed between the claimant and
       the owner of the property. . . . Rather, to prove that a use was hostile, it is
       sufficient for the claimant to show that the use was made under a claim of right.”
       Causes of Action to Establish Private Easement by Prescription, 13 Causes of
       Action 277, § 5 Hostile use, cumulative supplement (2006), see also Plymouth
       Canton [Community Crier, Inc, v Prose, 242 Mich App, 676, 680-681; 619 NW2d
       725 (2000)].

       On remand, the circuit court entered an order stating in relevant part:

               IT IS HEREBY ORDERED that, pursuant to the Michigan Court of
       Appeals’ ”Opinion” of August 23, 2007, a Final Judgment is hereby entered in
       favor of John L. Smeltzer and Debra A. Smeltzer (the “Smeltzers”) on their
       Affirmative Defense of Prescriptive Easement . . . granting the Smeltzers a
       prescriptive easement as to the Park located between Lots 51 and 52 (the “Park”)
       of the Shoreacres Homesites Subdivision.

               IT IS FURTHER ORDERED that, as a result of the “Opinion” of August
       23, 2007 referenced in the preceding ordering paragraph, the Smeltzers have the
       right to install and use a dock at the water’s edge of the Park commencing
       approximately at the end of May of each year and the same right to leave the dock
       in place until late October of each year.

        In 2010, plaintiffs filed the complaint underlying this appeal, alleging that defendants had
consistently interfered with the exercise of the prescriptive easement rights awarded them by this
Court and the circuit court’s 2007 judgment. Relative to the issues at hand, plaintiffs asked the
trial court to enjoin defendants from further interference and requested damages arising from loss
of their use and enjoyment of their rights and for harassment, threats, and other verbal abuse, and
for actual attorney’s fees and costs for having to bring this suit to obtain their easement rights.

        Defendants denied having interfered with plaintiffs’ easement, denied that plaintiffs had
such an easement, and asserted that they were not bound by the circuit court’s judgment granting
plaintiffs a prescriptive easement because they were neither parties nor privies to the parties in
the prior action. Shortly after filing this answer to plaintiffs’ complaint, defendants filed an
unsuccessful motion asking the trial court to compel plaintiffs to add as defendants everyone

                                                -3-
who owned a lot in the Shoreacres Homesites plat. Following the trial court’s grant of plaintiffs’
motion for a temporary injunction, enjoining defendants and “those in active concert with
them . . . from interfering with plaintiffs’ exercise of the rights granted to them by the Michigan
Court of Appeals[,]” defendants filed a motion for summary disposition pursuant to MCR
2.116(C)(10). Plaintiffs answered with a request for summary disposition under MCR
2.116(I)(2) (there is no genuine issue of material fact and pleadings and proof show that
nonmoving party is entitled to summary disposition). Following a hearing on defendants’
motion, the trial court issued an opinion and order granting summary disposition to defendants
on the issue of damages, but granting summary disposition to plaintiffs on the prescriptive
easement issue.

        Plaintiffs moved successfully for reconsideration of the damages issue. The trial court
held a bench trial, subsequent to which it issued a written opinion and order. The court found
that “there was intentional interference with the rights granted to plaintiffs in 2007 by the
Michigan Court of Appeals[,]” and ordered defendants to reposition their dock in front of their
house. The court noted that plaintiffs had been denied use of their easement “for the better part
of 5 years[,]” and that their use in 2013 was “subject to the verbal harassment and the positioning
of Daigle’s boat and dock.” Taking these things into consideration, as well as the seasonal
nature of the dock’s use and plaintiffs’ opportunity to mitigate their loss of use and enjoyment by
launching their boat from elsewhere on the lake’s shoreline, the trial court awarded plaintiffs’
$10,000 in damages. The trial court also awarded plaintiffs costs, including attorney fees.2 The
trial court denied defendant’s motion for reconsideration, and defendant filed the instant appeal.

                                         II. ANALYSIS

                                A. SUMMARY DISPOSITION

        Defendant first contends that the trial court erred in denying her motion for summary
disposition. We review a trial court’s decision on a motion for summary disposition de novo.
Auto Club Group Ins Co v. Burchell, 249 Mich. App. 468, 479; 642 NW2d 406 (2002). A motion
for summary disposition under MCR 2.116(C)(10) tests the factual sufficiency of a claim. Smith
v Globe Life Ins Co, 460 Mich. 446, 454; 597 NW2d 28 (1999). “In reviewing a motion for
summary disposition brought under MCR 2.116(C)(10), a trial court considers affidavits,
pleadings, depositions, admissions, and documentary evidence filed in the action or submitted by
the parties, MCR 2.116(G)(5), in the light most favorable to the party opposing the motion.”
Quinto v Cross & Peters Co, 451 Mich. 358, 362; 547 NW2d 314 (1996). If the documentary
evidence shows that there is no genuine issue of material fact and the moving party is entitled to
judgment as a matter of law, the trial court may grant the motion. Id. MCR 2.116(C)(10),
(G)(4).




2
  Whether the amount plaintiffs requested was reasonable is not before the Court, as defendant
filed this appeal before the trial court ruled on plaintiffs’ motion to approve attorney fees and
costs.


                                                -4-
      Relying on MCR 3.411(H), defendant first argues that, because she was not party to the
Thomas litigation, the resulting prescriptive easement judgment in plaintiffs’ favor does not bind
her. We disagree.

       MCR 3.411(H) provides:
                Except for title acquired by adverse possession, the judgment determining
       a claim to title, equitable title, right to possession, or other interests in lands under
       this rule, determines only the rights and interests of the known and unknown
       persons who are parties to the action, and of persons who are parties to the action
       by title accruing after the commencement of the action.

        The ultimate issue in Thomas was whether plaintiffs had satisfied the requirements
necessary to establish title to an easement allowing them to place a dock and moor a pontoon
boat at the shoreline of the park. Title to property rights obtained adversely is effective against
the entire world, not just against those individuals who were parties to the litigation. See Gorte v
Dep’t of Transportation, 202 Mich. App. 161, 168; 507 NW2d 797 (1993) (e.g., “upon the
expiration of the period of limitation, the party claiming adverse possession is vested with title to
the land, and this title is good against the former owner and against third parties”) (citation
omitted). As described above, this Court previously held that plaintiffs’ open, notorious,
adverse, and continuous use of the shoreline for the requisite period of 15 years entitled them to
the prescriptive easement at issue, and the circuit court entered a corresponding judgment. This
judgment is valid against third parties without the need to repeatedly relitigate the elements. See
id.

        Further, defendant bases her assertion that the prescriptive easement judgment does not
bind her on the erroneous assumption that the judgment affected her easement rights in the park.
It did not. As defendant correctly asserts, the plat’s dedication gave her an irrevocable right to
use the park and to access the lake from the park. See Little v Hirschman, 469 Mich. 553, 561-
562; 677 NW2d 319 (2004) (agreeing that “a dedication of land for private use in a recorded plat
gave owners of the lots an irrevocable right to use such privately dedicated land). Holders of
competing easements typically must exercise their rights harmoniously. See Murphy Chair Co v
American Radiator Co, 172 Mich. 14, 28; 137 N.W. 791 (1912) (noting that where there are two
easements over the same property, the easement established first generally has priority if the use
of the second would in any way impair the first). In short, the lot owners had the same easement
rights and ability to exercise those rights after Thomas as they did before Thomas.

         Nevertheless, defendant contends that plaintiffs’ prescriptive easement interferes with the
subdivision property owners’ exercise of their easement rights because plaintiffs’ dock occupies
all but a few inches of the shoreline, thus making it practically impossible for anyone else to
access the water from the park. We first note that defendant does not assert that plaintiffs’ use of
their prescriptive easement rights interfere with the exercise of her riparian rights. Instead, she
hypothesizes that plaintiffs’ exercise of their rights interferes with other lot owners’ exercise of
their right to use the park to access Lake Fenton. Defendant’s argument assumes that plaintiffs’
prescriptive easement is exclusive, i.e., that other subdivision property owners are prohibited
from using the dock for swimming, fishing, or sunbathing, in accordance with their right to
access the lake from the park. However, unless a grant states otherwise, Michigan law presumes
that easements are non-exclusive. See Lee v Fidelity Life & Income Mut Ins Co, 2 Mich. App. 82,
                                                 -5-
86-87; 138 NW2d 545 (1965). Nothing in this Court’s instructions on remand or in the trial
court’s prescriptive easement judgment in the earlier litigation indicates that plaintiffs’ seasonal
dock is for plaintiffs’ exclusive use. See also Murphy Chair Co, 172 Mich. at 27.

        Defendant also contends that the prescriptive easement judgment is not enforceable
against her because the judgment essentially revises the plat map, and plaintiffs failed to comply
with those provisions of the Land Division Act (LDA), MCL 560.101 et seq., that set forth the
procedures necessary to “vacate, correct, or revise a recorded plat or any part of a recorded plat.”
MCL 560.221 through MCL 560.229. Defendant’s argument is without merit because the
prescriptive easement judgment did not change the plat.

        “A ‘plat’ is a map or chart of a subdivision of land.” MCL 560.102(a). Our Supreme
Court has described plats as “a description of the physical property interests on a particular area
of land.” Beach v Lima Twp, 489 Mich. 99, 110;802 NW2d 1 (2011) (quotation marks, citation,
and emphasis omitted). “ ‘Land’ means all land areas occupied by real property.” MCL
560.102(b). As described above, the prescriptive easement judgment affirmed plaintiffs’ right to
maintain a dock and moor a boat in the water at the shoreline of the park at issue, but did not
affect the right of other subdivision owners to use the park as provided for in the plat’s
dedication. Therefore, there was no change in the property interests reflected by the plat, and
defendant’s assertion otherwise is unsupported by the record.

        Defendant next contends that termination without notice or a hearing of her irrevocable
right to use the park to access Lake Fenton constitutes a violation of her right to due process.
Whether a party has been afforded due process of law is a question of law that this Court reviews
de novo. Reed v Reed, 265 Mich. App. 131, 157; 693 NW2d 825 (2005). “The United States and
Michigan Constitutions guarantee that no person may be deprived of life, liberty, or property
without due process of law.” Souden v Souden, 303 Mich. App. 406, 413; 844 NW2d 151 (2013),
citing US. Const., Am V; US. Const., Am. XIV; Const. 1963, art. 1, § 17. “Generally, due
process requires notice and some type of hearing before deprivation of a property interest.”
Souden, 303 Mich. App. at 413. In this case, defendant has suffered no deprivation of a property
interest and thus no violation of her constitutional right to due process. Id.

       In sum, defendant did not establish the existence of a genuine issue of material fact
regarding plaintiffs’ allegations of interference with their prescriptive easement, and plaintiffs
were entitled to judgment as a matter of law. MCR 2.116(C)(10); Quinto, 451 Mich. at 362.
Consequently, the trial court did not err in denying defendant’s motion for summary disposition
under MCR 2.116(C)(10), and granting summary disposition to plaintiffs under MCR
2.116(I)(2).

                                           B. JOINDER

       Defendant next argues that the trial court erred when it denied defendants’ motion to
compel plaintiffs to join all necessary parties in the instant case. We review a trial court’s ruling
on joinder for an abuse of discretion. PT Today, Inc v Comm’r of Office of Fin and Ins Servs,
270 Mich. App. 110, 135; 715 NW2d 398 (2006). The trial court does not abuse its discretion
when it chooses an outcome within the range of reasonable and principled outcomes.
Maldonado v Ford Motor Co, 476 Mich. 372, 388; 719 NW2d 809 (2006).

                                                -6-
        Pursuant to MCR 2.205(A), “persons having such interests in the subject matter of an
action that their presence in the action is essential to permit the court to render complete relief
must be made parties and aligned as plaintiffs or defendants in accordance with their respective
interests.” Defendant bases her argument on the supposition that the 2007 prescriptive easement
judgment infringed on her exercise of the easement rights granted her and other lot owners by the
plat’s dedication. However, as discussed above, the easement rights of current and future lot
owners were not implicated in the Thomas litigation and were unaffected by the resulting
prescriptive easement judgment. Further, with regard to the instant case, the issue in the trial
court was whether defendant had interfered with plaintiffs’ exercise of their prescriptive
easement. The resolution of this dispute did not require the joinder of lot owners who were not
interfering with plaintiffs’ right to put in a dock and moor a boat. For these reasons, the trial
court’s ruling on defendants’ joinder motion was not outside the range of principled outcomes,
Maldanodo, 476 Mich. at 388, and, therefore, the trial court did not abuse its discretion by
denying defendants’ motion, PT Today, Inc, 270 Mich. App. at 135.

        Defendant further asserts that joinder was necessary to avoid multiple lawsuits, provide
“clearer title,” and “eliminate[] collusion.” While these are valid reasons to pursue joinder, none
of them applies in the instant case. Questions of title are not in play, defendant has not alleged
collusion, and she bases her argument that joinder was necessary to avoid multiple lawsuits on
the inaccurate presumption addressed above. In light of the foregoing, the trial court’s denial of
defendant’s motion to compel joinder was not outside the range of reasonable and principled
outcomes. Maldonado, 476 Mich. at 388.

                            C. DAMAGES AND ATTORNEY FEES

        Defendant contends that the trial court erred in awarding plaintiffs damages where
plaintiffs presented no credible evidence regarding damages at trial. Again, we disagree.

        “This Court reviews the trial court’s determination of damages following a bench trial for
clear error.” Alan Custom Homes, Inc v Krol, 256 Mich. App. 505, 513; 667 NW2d 379 (2003).
“We will not set aside a nonjury award merely on the basis of a difference of opinion. Clear
error exists where, after a review of the record, the reviewing court is left with a firm and definite
conviction that a mistake has been made.” Marshall Lasser, PC v George, 252 Mich. App. 104,
110; 651 NW2d 158 (2002) (quotation marks and citation omitted).

        Defendant argues that courts may not award noneconomic damages for injury to
property; however, this argument misses the point. Plaintiffs are not claiming noneconomic
damages for injury to property, but for the loss of use and enjoyment of their prescriptive
easement rights, and for the mental distress allegedly caused by defendant’s intentional
interference with their exercise of these rights. Defendant does not challenge the amount of
damages awarded, just the fact that they were awarded. Thus, the relevant questions are whether
the court can award damages, and whether the evidence supports such an award.

        With regard to the first question, although the law is not well-established in this area,
caselaw and other authority supports awarding noneconomic damages where a defendant has
intentionally interfered with a plaintiff’s easement. See Lirones v Andrews, 312 Mich. 423; 20
NW2d 259 (1945) (affirming an award to plaintiffs of $500 for obstruction of alleyway

                                                 -7-
easement); Tittiger v Johnson, 103 Mich. App. 437; 303 NW2d 26 (1981) (affirming an award of
$1,500, presumably for mental distress occasioned by interference with the plaintiffs’ easement);
Warner v Scavo, unpublished per curiam opinion of the Court of Appeals, issued June 10, 2008
(Docket No. 274266), p 6, quoting 25 MLP, Real Property, § 117 (“[P]laintiffs have standing to
bring an action for the interference with their easement rights and may seek equitable relief or
money damages. ‘For interference with an easement, the owner of it may sue for damages, for
an injunction, or both.’ ”).3 See also 2 Restatement (3rd) Property, § 8.1, p 474 (a person who
holds the benefit of a servitude has the legal right to enforce it) and § 8.3, p 492 (stating that a
servitude may be enforced by any appropriate remedy or combination of remedies, including
injunctions, compensatory damages, and nominal damages).

        Regarding whether the record supports an award of damages, the trial court heard
testimony describing how defendants moved their dock from in front of their house to the north
edge of the park and moored their pontoon boat in front of plaintiffs’ dock, angled their dock into
the waters in front of the park, and, at different times, placed a rowboat, inflatable rafts and toys,
and a Jet Ski in front of plaintiffs’ dock. Plaintiff John Smeltzer testified that, over the years,
plaintiffs would take their pontoon boat out four or five times a week during good weather to go
swimming, watch the sunset, play games, eat lunch, or just sit on the water and relax. However,
because of defendants’ actions, plaintiffs had been unable to enjoy their boat fully since entry of
the prescriptive easement judgment. Smeltzer testified that he spent $750 for repairs necessitated
by the boat’s lack of use, and surmised that he was entitled to $25,000 for each year that
plaintiffs lost use of their dock and for the stress, hassle, and harassment to which plaintiffs were
subjected. Smeltzer admitted that defendant Root was not confrontational and never raised her
voice to him or threatened him, but described how she kept following him around and telling him
that he was not supposed to have a dock at the park’s shoreline, even when he insisted that the
courts decided the issue. According to Smeltzer, Daigle would swear at plaintiffs, threaten them,
and try to provoke a physical altercation, and made it clear that he was not going to follow the
circuit court’s ruling in the Thomas case. James Root, defendant’s son, testified that it was
Daigle, by then deceased, who primarily was responsible for interfering with plaintiffs’ easement
rights, and asserted that he never saw his mother encroach on the park or attempt to interfere
with plaintiffs’ prescriptive easement. The trial court found defendant to have been complicit in
and supportive of Daigle’s efforts to obstruct plaintiffs’ use of the easement.

        In light of the testimony presented to the trial court, and deferring to the court’s superior
position to determine witness credibility, Miller-Davis Co v Ahrens Constr, Inc, 495 Mich. 161,
172; 848 NW2d 95 (2014), we cannot say that the trial court clearly erred in awarding damages
to plaintiffs for the intentional interference of their easement rights, Alan Custom Homes, Inc,
256 Mich. App. at 513.




3
 Although this Court’s unpublished opinions are not binding precedent in unrelated cases, MCR
7.215(C)(1), they may be considered instructive or persuasive. Paris Meadows, LLC v City of
Kentwood, 287 Mich. App. 136, 145 n 3; 783 NW2d 133 (2010). In the present circumstances,
Warner provides instructive and persuasive value.


                                                 -8-
                                      D. ATTORNEY FEES

       Defendant argues that the trial court erred by granting plaintiffs’ request for attorney fees
and costs where, as here, no statute, court rule, or contractual promise entitles them to such. We
agree. We review a trial court’s award of attorney fees for an abuse of discretion. Kennedy v
Robert Lee Auto Sales, 313 Mich. App. 277, 283; 882 NW2d 563 (2015).

         Michigan follows the “American rule” with respect to the payment of costs and attorney
fees. Haliw v Sterling Hts., 471 Mich. 700, 706; 691 NW2d 753 (2005). “Under the American
rule, attorney fees generally are not recoverable from the losing party as costs in the absence of
an exception set forth in a statute or court rule expressly authorizing such an award.” Id. at 707.
This rule prevents trial courts from imposing economic sanctions upon litigants for exercising
the constitutional right to trial, McKelvie v Mt Clemens, 193 Mich. App. 81, 84; 483 NW2d 442
(1992), and exceptions to the rule are to be narrowly construed, Spectrum Health v Grahl, 270
Mich. App. 248, 253; 715 NW2d 357 (2006).

        The relevant order states that plaintiffs “may also tax costs, including a reasonable
attorney fee.” MCL 600.2405(6) permits courts to award as costs “[a]ny attorney fees authorized
by statute or by court rule.” However, no statute or court rule authorizes an award of attorney
fees in cases such as this one, plaintiffs cite no authority in support of the trial court’s award of
attorney fees, nor have they alleged “unlawful conduct” of the type this Court has found to merit
an award of attorney fees. See e.g., Brooks v Rose, 191 Mich. App. 565, 575; 478 NW2d 731
(1991) (e.g., fraud, malicious prosecution, and false imprisonment). In light of the foregoing, it
appears that the trial court abused its discretion by awarding attorney fees to plaintiffs as a
component of costs.

        We conclude that the trial court did not err by granting summary disposition in favor of
plaintiffs under MCR 2.116(I)(2), nor clearly err in awarding plaintiffs damages for defendant’s
interference with plaintiffs’ exercise of their easement rights, but the court abused its discretion
by awarding attorney fees to plaintiffs.

        Affirmed in part and reversed in part. No party is entitled to costs on appeal, as neither
party prevailed in full. MCR 7.219(A).



                                                              /s/ Jane M. Beckering
                                                              /s/ Joel P. Hoekstra
                                                              /s/ Donald S. Owens




                                                -9-